APPEALS OF MAURICE E. WEED, J. H. VAN WORMER, AND A. B. HITCHCOCK.Weed v. CommissionerDocket Nos. 1501, 1502, 1503.United States Board of Tax Appeals2 B.T.A. 539; 1925 BTA LEXIS 2382; September 8, 1925, Decided Submitted July 11, 1925.  *2382 Raymond R. Hails, Esq., for the taxpayers.  Ward Loveless, Esq., for the Commissioner.  *539  Before GRAUPNER, TRAMMELL, and PHILLIPS.  The taxpayers appeal from determinations of deficiencies in income tax determined for the year 1919 as follows: Maurice E. Weed$803.04J. H. Van Wormer574.51A. B. Hitchcock344.91By stipulation of counsel the three appeals were consolidated, as all involve the same question.  The partnership, of which the taxpayers are members, claims the right to file an amended return for 1919 on an installment basis, which shows a loss for 1919.  FINDINGS OF FACT.  1.  The taxpayers are individuals residing in California and are members of the firm of the Mission Almond Orchard Co., a partnership.  2.  The partnership was engaged in the business of subdividing land which had been acquired prior to 1919 and in the sale of lots on an installment or deferred-payment plan.  3.  The partnership filed a return for the calendar year 1919, showing a loss of $21,279.41.  The Commissioner by treating all sales for 1919 as closed transactions determined that the partnership had realized a profit of $22,859.80.  This*2383  action on the part of the Commissioner resulted in the deficiencies determined in the case of each of the three taxpayers here.  *540  4.  The books of the partnership in 1919 were not kept upon the basis of either installment sales or deferred-payment sales.  The method of accounting employed was very primitive, consisting of single entry memorandum accounts, such as purchasers' accounts which were set up at the time various purchases were made, cash accounts, etc.  5.  The books as kept in 1919 did not reflect the profit determined by the Commissioner on the basis of closed transactions, but this profit was determined as a result of certain adjustments to the books.  6.  Material facts as to the method of sales were not produced at the hearing.  DECISION.  The determination of the Commissioner is approved.  ARUNDELL not participating.